                                            Case 5:20-cv-03885-BLF Document 11 Filed 11/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT
                                   9                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10    RONALD W. BRATTON,                                                 Case No. 20-cv-03885-BLF (PR)
                                  11                        Plaintiff,                                     JUDGMENT
                                  12               v.
Northern District of California
 United States District Court




                                  13    RON BROOMFIELD, et al.,
                                  14                       Defendants.
                                  15

                                  16             The Court has dismissed the instant civil rights action without prejudice for
                                  17   Plaintiff’s failure to file an amended complaint. A judgment of dismissal without
                                  18   prejudice is entered.
                                  19             The Clerk shall close the file.
                                  20             IT IS SO ORDERED.
                                  21   Dated: __November 20, 2020__                                          ________________________
                                  22                                                                         BETH LABSON FREEMAN
                                                                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Judgement
                                       C:\Users\harwellt\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\C322WQYB\03885.Bratton_jud.docx
